Case 2:20-cv-04988-JFW-AS Document 40-1 Filed 10/27/20 Page 1 of 7 Page ID #:246



        MONICA R. MOLINA, ESQ. (SBN 217385)
   1    LAW OFFICES OF MONICA R. MOLINA
        30700 Russell Ranch Road, Suite 250
   2    Westlake Village, California
        Tel: (747) 220-6655
   3    Fax: (747) 220-6601
        E-mail: MRMolina@sbcglobal.net
   4
   5    Attorneys for Defendant, ESPERANZA MOLINA
   6
   7
   8                        UNITED STATES DISTRICT COURT,
   9                                CENTRAL CALIFORNIA
  10
        Chris Langer,                               Case No. 20:20-cv-04988-JFW-AS
  11
                            Plaintiff,              DECLARATION OF MONICA R.
  12                                                MOLINA IN SUPPORT OF
                                                    MOTION TO DISMISS PURSUANT
  13          v.                                    TO F.R.C.P. § 12(b)(1) and § 12(b)(6)
                                                    AND REQUEST FOR SANCTIONS
  14    Esperanza Molina, in individual and         AGAINST PLAINTIFF AND
        representative capacity as trustee of the   ATTORNEY FOR PLAINTIFF,
  15    Esperanza Molina Revocable Trust-           POTTER HANDY, LLP
        1995 executed September 16, 1995;
  16    Urbano Fernandez; Araceli Zuniga            Date: November 30, 2020
        Hernandez; and Does 1-10,                   Time: 1:30 p.m.
  17                                                Place: Courtroom of the
                                                           Hon. John F. Walter
  18                        Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   DECLARATION OF MONICA R. MOLINA IN SUPPORT OF MOTION TO DISMISS
       PURSUANT TO F.R.C.P. § 12(b)(1) and § 12(b)(6) AND REQUEST FOR SANCTIONS
       AGAINST PLAINTIFF AND ATTORNEY FOR PLAINTIFF, POTTER HANDY, LLP
Case 2:20-cv-04988-JFW-AS Document 40-1 Filed 10/27/20 Page 2 of 7 Page ID #:247



                           DECLARATION OF MONICA R. MOLINA
   1
   2            I, Monica R. Molina, declare as follows:

   3            1.    I am an attorney duly licensed to practice law in the State of

   4   California, and in the Central District of the United States Court. I represent

   5   Esperanza Molina (“Defendant”) and am appearing on this matter on her behalf.

   6            2.    I have personal knowledge of the matters stated herein, and if called as

   7   a witness, I could and would testify competently thereto. I am familiar with the

   8   nature of this action, the pleadings filed therein, and my attempts to meet and

   9   confer with Plaintiff’s counsel regarding Defendant’s Motion to Set Aside Default.

  10            3.    Plaintiff filed a lawsuit against Defendant on June 5, 2020: According

  11   to the

  12            4.    Proof of Service on file with this Court, Defendant was served on June
  13   15, 2020:
  14            5.    Defendant sent the complaint to me, and I requested a 30-day
  15   extension from Amanda Seabock, the attorney from Potter & Handy who was
  16   assigned Plaintiff’s case. (Letter from Monica R. Molina to Amanda Seabock; Decl.
  17   Molina ¶3-¶5; Docket Entry 40/3-5).
  18            6.    The stipulation to extend time for a responsive pleading was executed
  19   and filed on July 9, 2020. (Stipulation to Extend Time to File Responsive Pleading;
  20   Decl. Molina ¶6; Docket Entry 12; Docket Entry 40-6, at pg. 1-2).
  21            7.    I decided that the appropriate responsive pleading was a motion to
  22   dismiss pursuant FRCP 12(1) and 12(6). (Decl. Molina ¶7). As such, Defendant’s
  23   counsel reached out to Amanda Seabock, Plaintiff’s counsel, to request a meet and
  24   confer per the Local 7-3 requirement prior to filing the motion. (Letter from Monica
  25   R. Molina to Amanda Seabock; Decl. Molina ¶7; Docket Entry 40-7, at pg. 2).
  26            8.    In response to Defendant counsel’s request for a meet and confer,
  27   Plaintiff’s counsel responded with an agreement to meet and confer on Friday, July
                                                  -2–
  28   DECLARATION OF MONICA R. MOLINA IN SUPPORT OF MOTION TO DISMISS
       PURSUANT TO F.R.C.P. § 12(b)(1) and § 12(b)(6) AND REQUEST FOR SANCTIONS
       AGAINST PLAINTIFF AND ATTORNEY FOR PLAINTIFF, POTTER HANDY, LLP
Case 2:20-cv-04988-JFW-AS Document 40-1 Filed 10/27/20 Page 3 of 7 Page ID #:248




   1
       31, 2020. (Responsive email from Potter Handy to Monica R. Molina; Decl. Molina

   2
       ¶8, Docket Entry 40-8, at pg. 1).

   3
             9.     Following confirmation of the meeting (Responsive email from

   4   Monica R. Molina to Potter Handy; Decl. Molina ¶9, Docket Entry 40-9, at pg. 1),

   5   Defendant’s counsel contacted Raymond Ballister telephonically on July 31, 2020,

   6   and met and conferred with him regarding Defendant’s motion to dismiss for about

   7   thirty (30) minutes. (Email from Monica R. Molina to Raymond Ballister; Decl.

   8   Molina ¶9, Docket Entry 40-10, at pg. 1).

   9         10.    Raymond Ballister not only agreed to amend the Complaint in this

  10   action but he agreed to file the amended complaint by the following week, on or

  11   about August 5, 2020. (Email from Raymond Ballister to Monica R. Molina; Decl.

  12   Molina ¶10; Docket Entry 40/10-11).

  13         11.    The amended complaint was never filed, and instead, the attorneys for

  14   Plaintiff wrongfully requested an entry of default against Defendant on Monday,

  15   August 10, 2020. (Request to Enter Default Against Defendant Esperanza Molina;

  16   Decl. Molina ¶11; Docket Entry 25; Docket Entry 40-12, at pg. 1-5).

  17         12.    Upon receiving electronic notice of the request for entry of default,

  18   Defendant’s counsel immediately contacted Plaintiff’s counsel, Amanda Seabock,

  19   and requested that she immediately withdraw the wrongful request for entry of

  20   default against Defendant. (Email from Monica R. Molina to Amanda Seabock;
  21   Decl. Molina ¶12, Docket Entry 40-13, at pg. 1). Amanda Seabock responded that
  22   “[she] will look into this immediately and respond substantively asap.” (Email from
  23   Amanda Seabock to Monica R. Molina; Decl. Molina ¶12, Docket Entry 40-14, at
  24   pg. 1).
  25         13.    The Court entered default against Defendant on August 11, 2020
  26   (Entry of Default Against Defendant Esperanza Molina; Decl. Molina ¶13; Docket
  27   Entry 26; Docket Entry 40-15, at pg. 1), during the time of no response from
                                                -3–
  28   DECLARATION OF MONICA R. MOLINA IN SUPPORT OF MOTION TO DISMISS
       PURSUANT TO F.R.C.P. § 12(b)(1) and § 12(b)(6) AND REQUEST FOR SANCTIONS
       AGAINST PLAINTIFF AND ATTORNEY FOR PLAINTIFF, POTTER HANDY, LLP
Case 2:20-cv-04988-JFW-AS Document 40-1 Filed 10/27/20 Page 4 of 7 Page ID #:249




   1
       Amanda Seabock and no amended complaint filed by Plaintiff.

   2
             14.    To add insult to injury, and after more than a week after the default

   3
       was entered against Defendant and no action by Plaintiff’s counsel to voluntarily

   4   set aside the wrongfully entered default had taken place, Ms. Seabock finally

   5   responded. The substance of her communication was troubling. First, Ms. Seabock

   6   indicated that Plaintiff’s counsel changed its mind regarding an agreement to amend

   7   the complaint. (Email from Amanda Seabock to Monica R. Molina; Decl. Molina

   8   ¶14, Docket Entry 40-16, at pg. 1). That simply is unacceptable and against all the

   9   principles of contract law. Second, Amanda Seabock agreed to set aside the default

  10   by stipulation. (Email from Amanda Seabock to Monica R. Molina; Decl. Molina

  11   ¶14, Docket Entry 40-16, at pg. 1). Ms. Seabock did not indicate when the

  12   stipulation to set aside default would be prepared.

  13         15.    In response to Ms. Seabock’s continued game-playing and affirmative

  14   conduct to secure an unfair advantage, Defendant’s counsel attempted one last time

  15   to resolve the matter short of having to move the Court for relief. On August 26,

  16   2020, Defendant’s counsel emailed Ms. Seabock (and copied two other Plaintiff

  17   attorneys working on the same matter requesting that she prepare the stipulation to

  18   set aside the default and return it for signature by the end of the following day.

  19   (Email from Monica R. Molina to Amanda Seabock; Decl. Molina ¶15, Docket

  20   Entry 40-17, at pg. 1).
  21         16.    Not having had any response from Plaintiff’s Counsel, Defendant’s
  22   Counsel filed a Motion to Set Aside Default which was stricken by this Court for
  23   failure to comply with Local Rule 7-3 and its requirement of meet and confer prior
  24   to the motion. After setting up a meet and confer with Amanda Seabock for the
  25   purpose of avoiding another motion to set aside entry of default, Plaintiff’s attorney
  26   failed to appear at the scheduled meet and confer. (Email from Monica R. Molina to
  27   Amanda Seabock; Decl. Molina ¶16, Docket Entry 40-18).
                                                 -4–
  28   DECLARATION OF MONICA R. MOLINA IN SUPPORT OF MOTION TO DISMISS
       PURSUANT TO F.R.C.P. § 12(b)(1) and § 12(b)(6) AND REQUEST FOR SANCTIONS
       AGAINST PLAINTIFF AND ATTORNEY FOR PLAINTIFF, POTTER HANDY, LLP
Case 2:20-cv-04988-JFW-AS Document 40-1 Filed 10/27/20 Page 5 of 7 Page ID #:250




   1
             17.    After several communications, thereafter, Defendant’s counsel agreed

   2
       (in order to avoid further prejudice to Defendant) to draft the stipulation to set aside

   3
       the entry of default as against Defendant, and reserved the right to pursue sanctions

   4   against Plaintiff and Plaintiff’s attorneys for their bad faith conduct. (Email from

   5   Monica R. Molina to Amanda Seabock; Decl. Molina ¶17, Docket Entry 40-19).

   6         18.    Defendant’s counsel prepared the stipulation to set aside default,

   7   obtained plaintiff attorney’s signature and filed the stipulation/order with this

   8   Court. (Email from Monica R. Molina to Amanda Seabock; Decl. Molina ¶17,

   9   Docket Entry 40-20). This Court approved the stipulation and ordered the default

  10   set aside and that a responsive pleading be filed within ten (10) days of the entry

  11   of the order. (Decl. Molina ¶18, Docket Entry 35).

  12         19.    Before the ten (10) days elapsed, plaintiff’s counsel once again

  13   threatened to enter default against Defendant if Defendant did not file an “Answer”

  14   immediately. (Email from Monica R. Molina to Amanda Seabock; Decl. Molina

  15   ¶19, Docket Entry 40-21, at pg. 1).

  16         20.    In response, Defendant’s counsel explained to Amanda Seabock that

  17   such request would be wrongful once again. (Email from Monica R. Molina to

  18   Amanda Seabock; Decl. Molina ¶20, Docket Entry 40-22, at pg. 1).

  19         21.    Given that Defendant intended to file a responsive pleading in the form

  20   of a motion to dismiss, Defendant’s counsel asked plaintiff’s counsel to provide
  21   instructions as to who to serve with a proposed Joint Statement pursuant the Court’s
  22   Standing Order. (Email from Monica R. Molina to Amanda Seabock; Decl. Molina
  23   ¶21, Docket Entry 40-23, at pg. 1). Amanda Seabock responded by indicating who
  24   should be served with the proposed Joint Statement for review. (Email from
  25   Monica R. Molina to Amanda Seabock; Decl. Molina ¶21, Docket Entry 40-24, at
  26   pg. 1).
  27         22.    Pursuant Ms. Seabock’s instructions, Defendant’s counsel sent a
                                                 -5–
  28   DECLARATION OF MONICA R. MOLINA IN SUPPORT OF MOTION TO DISMISS
       PURSUANT TO F.R.C.P. § 12(b)(1) and § 12(b)(6) AND REQUEST FOR SANCTIONS
       AGAINST PLAINTIFF AND ATTORNEY FOR PLAINTIFF, POTTER HANDY, LLP
Case 2:20-cv-04988-JFW-AS Document 40-1 Filed 10/27/20 Page 6 of 7 Page ID #:251




   1
       proposed Joint Statement to plaintiff’s counsel to the designated email addresses.

   2
       (Email from Monica R. Molina to Amanda Seabock; Decl. Molina ¶22, Docket

   3
       Entry 40-25, at pg. 1). No response has been provided to date. (Decl. Molina ¶22).

   4         23.    In the interim, on October 26, 2020, a completely new attorney in

   5   plaintiff counsel’s office has now wrongfully requested yet another entry of default

   6   of Defendant. (Decl. Molina ¶23, Docket Entry 39). Please note that the Declaration

   7   of Faythe Gutierrez in support of the most recent request for entry of default

   8   completely misrepresents the facts in this case as well as omits the very pertinent

   9   details of how plaintiff’s counsel continues engaging in sanctionable behavior.

  10   (Decl. Molina ¶23, Docket Entry 39-1).

  11         24.    These tactics by plaintiff’s attorneys are simply improper attempts at

  12   gaining an unfair advantage, and as such, hefty sanctions should be awarded to

  13   Defendant against plaintiff and plaintiff’s counsel, Potter Handy, for not only

  14   unnecessarily forcing Defendant to file motions and aggravate attorney fees and

  15   costs, but more importantly, to deter plaintiff’s counsel from any further bad faith.

  16         Defendant requests that the Court order dismissal of this case pursuant FRCP

  17   12(b)(1) and 12(b)(6) and order hefty sanctions against plaintiff and plaintiff’s

  18   attorney for their bad faith.

  19         I declare under penalty of perjury and the laws of the United States that the

  20   foregoing is true and correct.
  21   Dated: October 26, 2020                        /s/_____________________________
                                                      Monica R. Molina
  22
  23
  24
  25
  26
  27
                                                -6–
  28   DECLARATION OF MONICA R. MOLINA IN SUPPORT OF MOTION TO DISMISS
       PURSUANT TO F.R.C.P. § 12(b)(1) and § 12(b)(6) AND REQUEST FOR SANCTIONS
       AGAINST PLAINTIFF AND ATTORNEY FOR PLAINTIFF, POTTER HANDY, LLP
Case 2:20-cv-04988-JFW-AS Document 40-1 Filed 10/27/20 Page 7 of 7 Page ID #:252




                                  CERTIFICATE OF SERVICE
   1
             I hereby certify that on October 27, 2020, I caused the foregoing document to
   2
       be filed electronically with the Clerk of Court through CM/ECF and that the filing
   3
       was served by CM/ECF on all counsel of record.
   4
   5
   6
                                                                By: /s/Monica R. Molina
   7                                                                   Monica R. Molina
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
                                               -7–
  28   DECLARATION OF MONICA R. MOLINA IN SUPPORT OF MOTION TO DISMISS
       PURSUANT TO F.R.C.P. § 12(b)(1) and § 12(b)(6) AND REQUEST FOR SANCTIONS
       AGAINST PLAINTIFF AND ATTORNEY FOR PLAINTIFF, POTTER HANDY, LLP
